UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 13-4953


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ILLES WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00020-IMK-JSK-4)


Submitted:   July 29, 2014                     Decided:     August 4, 2014


Before GREGORY     and   DIAZ,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kristen Leddy, Research and Writing Specialist, L. Richard
Walker, Senior Litigator, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Clarksburg, West Virginia, for Appellant.      Zelda E. Wesley,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Illes Williams appeals the district court’s judgment

revoking    his       supervised           release        and    imposing          a     twelve-month

prison term.           Williams’ sole appellate contention is that the

evidence     was       insufficient             to       support       the    district           court’s

finding    that        he    violated        the         conditions          of    his     supervised

release.    For the reasons that follow, we affirm.

            We     review          a       district          court’s         judgment           revoking

supervised release for abuse of discretion.                                       United States v.

Pregent,     190       F.3d    279,        282        (4th      Cir.    1999).             To     revoke

supervised release, a district court need only find a violation

of a condition of supervised release by a preponderance of the

evidence.        18     U.S.C.         §   3583(e)(3)           (2012);       United       States    v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).                               This standard is met

when the court “believe[s] that the existence of a fact is more

probable than its nonexistence.”                          United States v. Manigan, 592

F.3d     621,    631        (4th    Cir.        2010)        (internal            quotation       marks

omitted).        Appellate         courts            review     for     clear       error       factual

determinations          underlying           the         conclusion          that      a    violation

occurred.       United States v. Carothers, 337 F.3d 1017, 1019 (8th

Cir. 2003).

            As     a    condition          of    supervised           release,         Williams      was

prohibited      from        committing          another       federal,            state,    or    local

crime.     The district court revoked Williams’ supervised release

                                                     2
based on its findings that Williams violated this condition by

knowingly providing false information about his prior driver’s

license    suspensions/revocations                 on   two     West       Virginia    driver’s

license       applications,       both    of        which       he     prepared       while    on

supervised release.             Under West Virginia law, “[a]ny person who

makes    any    false     affidavit,       or       knowingly          swears     or    affirms

falsely to any matter or thing required by the terms of this

Chapter [(W. Va. Code § 17B (Motor Vehicle Driver’s Licenses)]

is guilty of perjury.”                W. Va. Code Ann. § 17B-4-2 (LexisNexis

2013).

              Williams does not dispute that his driver’s license

was suspended or revoked at the time he completed the driver’s

license applications.             Nor does he deny that he stated on his

applications       that    he    had    not    experienced             a    revocation    or    a

suspension.        Instead,       he    contends        that     the       evidence    was    not

sufficient to establish that he knew his license was revoked or

suspended and hence was not sufficient to show that he knowingly

made a false statement.

              Williams’ defense theory was that, before 2011, he had

only     applied    for,        and    received,          a    learner’s        permit,       and

therefore, having never held a permanent driver’s license, he

was unaware when he filled out the applications in 2011 and 2012

that    his    driver’s    license       had       been       suspended      years     earlier.

However, Williams had pleaded guilty to and been convicted of

                                               3
driving suspended/revoked prior to completing the two driver’s

license      applications.       The     district      court        thus     found    that

Williams’ claim of ignorance was incredible, and we defer to

this credibility determination.                 United States v. Cates, 613

F.3d   856,    858    (8th    Cir.     2010).      Taken       in     the    light     most

favorable to the Government, United States v. Green, 599 F.3d

360,   367    (4th    Cir.    2010),    we    conclude     that       the     Government

proffered ample evidence to satisfy its burden of proof that

Williams      knowingly      affirmed    falsely       that      he    had    no     prior

suspensions or revocations.

              Accordingly, we conclude that a preponderance of the

evidence established that Williams committed perjury and hence

violated the conditions of his supervised release.                          We therefore

affirm the district court’s judgment revoking Williams’ term of

supervised release and imposing a twelve-month sentence.                                We

dispense      with    oral    argument       because     the        facts    and     legal

contentions     are   adequately       presented    in     the      materials        before

this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                          4